Title: From Thomas Jefferson to Du Portail and Others, 27 June 1786
From: Jefferson, Thomas
To: Duportail, Louis LaBègue de Presle, Chevalier,et al.



Sir
Paris June 27. 1786.

I had the honor of informing you some time ago that I had written to the Board of treasury on the subject of the arrearages of interest due to the foreign officers, and urging the necessity  of paying them. I now inclose the extract of a letter which I have just received from them, and by which you will perceive that their funds were not in a condition for making that paiment in the moment of receiving my letter, but that they would be attentive to make it in the first moment it should be in their power. There is still a second letter of mine on the way to them, on the same subject, which will again press for exertions in this business, which however I am satisfied they will not fail to do their utmost in. It will give me real pleasure to inform you of effectual provision for this purpose in the first moment possible being with sentiments of esteem and respect Sir Your most obedient & most humble servant,

Th: Jefferson

